Smith, C. J.,
delivered the opinion of the court.
Appellant was convicted of a misdemeanor in the court below, and after sentence was released on bail under section 65 of the Code. He executed no appeal bond, but made an affidavit of inability to either make bond or deposit a sum of money sufficient to cover costs, as provided by section 62.
The attorney-general now moves the court to dismiss the appeal, on the ground that an appeal wiil not lie from a conviction of a misdemeanor, where the appellant executes a bail bond, unless he also executes an appeal bond, *516or deposits a sufficient sum of money to pay the costs of the appeal; that the maldng of an affidavit of inability to do so is insufficient. In this counsel is in error. An appeal will always lie when section 62 has been complied with, which can he done by givihg an appeal bond, depositing money to pay costs, or by the making of a pauper’s affidavit. It is true that, in order to obtain his liberty pending an appeal, an appellant must execute a hail bond as provided by section 65; but the execution of such a bond has no bearing whatever on his right to appeal by complying with section 62.
We have been referred to the case of Lum v. State, 66 Miss. 389, 5 So. 689. This case is not in point, for the reason that there the appellant attempted to appeal by simply executing a bail bond, without complying with the section of the then Code which corresponds with section 62 of our present Code.
Motion overruled.

Overruled.